Citation Nr: 1137397	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  04-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic bronchitis disorder. 

2.  Entitlement to service connection for a chronic pneumonia disorder.

3.  Entitlement to service connection for a chronic asthma disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from July 1989 to October 1991, as well as periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the RO in Detroit, Michigan.

This case was Remanded by the Board in October 2007 and August 2009 for further development.  Additionally, the Board requested an outside medical opinion (OMO) from the Veterans Health Administration (VHA) in April 2011.  The case is now ready for disposition.  


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry to active duty as well as upon periods of ACDUTRA and INACDUTRA. 

2.  The competent evidence of record does not support a current diagnosis of chronic pneumonia despite his episode of acute pneumonia in June 2000. 

3.  The competent evidence of record does not support a current diagnosis of chronic bronchitis despite episodes of acute bronchitis. 

4.  The competent evidence of record does not support a relationship between the Veteran's chronic asthma and service. 






CONCLUSIONS OF LAW

1.  A chronic bronchitis disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

2.  A chronic pneumonia disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

3.  A chronic asthma disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the October 2007 Remand instructed the AMC/RO to issue the proper VCAA notice.  Thereafter, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007, that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  



Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Board acknowledges that not all of the Veteran's service treatment records related to periods of ACDUTRA and INACDUTRA were associated with the file.  However, the records were requested and a phone conversation documented in February 2010 indicates that a limited amount of records were available.  Subsequently, the limited records were received and associated with the file.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Next, the Veteran underwent two VA examinations, in July 2003 and February 2009.  The Board has found deficiencies in both of those examinations.  Specifically, the July 2003 VA examiner failed to address whether there was a nexus between the Veteran's asthma and service, and failed to discuss the Veteran's claims of bronchitis and/or pneumonia entirely.  A re-examination was ordered by the October 2007 Remand.  The February 2009 VA examination was performed in response to the Remand.  The February 2009 VA examiner offered a negative nexus opinion regarding asthma and again did not offer nexus opinions regarding the claims for bronchitis or pneumonia.  Further, the examiner's rationale regarding asthma was unclear.  He stated in the rationale regarding asthma, that there was nothing to link bronchitis to pneumonia and that there was no documentation to suggest that the June 2000 pneumonia was related to service.  

Subsequently, the August 2009 Remand ordered the procurement of records and a determination regarding any re-examination or addendum opinion if warranted by records that might be received.  The AMC/RO determined a subsequent examination was not necessary even though additional VA treatment records reflecting diagnoses of bronchitis and asthma, and all available treatment records related to the Veteran's periods of INACDUTRA and ACDUTRA were received, including positive line of duty determinations regarding the illnesses in January 2000 and June 2000.  For the foregoing reasons, the Board finds the July 2003 and February 2009 VA examination reports are inadequate reports upon which to base a decision. 

Therefore, because the previous two VA examinations were deficient, in April 2011, the Board sought an outside medical opinion (OMO) from the Veterans Health Administration (VHA) regarding direct service connection as well as the possibility of the presence of a preexisting disorder and aggravation of that disorder.  In May 2011, the OMO physician submitted a detailed opinion regarding the issues on appeal, including listing distinctions between the three disorders and providing nexus opinions with supporting rationale.  The Board finds that the OMO physician substantially complied with its request for a medical opinion.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

In the present case, the Veteran has claimed service connection for three chronic respiratory disorders under theories of aggravation of preexisting respiratory disorders or direct service connection.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that the term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Further, service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA. Biggins, 1 Vet. App. at 474.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by "clear and unmistakable" (obvious or manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

In the present case, there is no indication that a respiratory disorder preexisted the Veteran's original period of active service beginning in July 1989.  Specifically, his October 1988 entrance examination did not note any preexisting disorders related to his lungs, chest, or sinuses. 



Next, the Board acknowledges that the Veteran had complaints of fever and sore throat in March 1990, a diagnosis of pharyngitis in September 1991, was diagnosed with a viral infection in January 2000 during a period of INACDUTRA, all prior to his diagnosis of pneumonia during a period of ACDUTRA in June 2000.  However, the OMO physician reviewed the Veteran's treatment records and determined that there was no evidence that the June 2000 pneumonia had its origin prior to June 2000.  The opinion was based upon a review of the claims file as well as the National Guard and service treatment records, as well as the OMO physician's specialized expertise in pulmonary medicine.   The OMO physician continued that the only way to affirmatively determine that chronic pneumonia was present in June 2000 would be via a chest CT done in June 2000.  The OMO reviewed all of the records and determined that there was no chest CT performed on the Veteran in June 2000.  As it is impossible to go back to the time of the June 2000 pneumonia illness and subject the Veteran to a chest CT, the Board places a high probative value on the OMO and finds that there is no clear and unmistakeable evidence of a preexisting respiratory disorder.  

Based on the foregoing, the Board finds the presumption of soundness is not rebutted and the Board will consider the claims based on the theory of direct service connection. 

a. Bronchitis and Pneumonia

As an initial matter, the Board finds that the Veteran does not, and has not at any time on appeal, had diagnoses of chronic bronchitis or chronic pneumonia.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).



The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the claims were filed in October 2002; clinical diagnoses of chronic bronchitis and chronic pneumonia were not of record at that time nor at any time subsequently since the claims have been pending.  [Emphasis added]. 

Treatment records, including VA outpatient treatment records and National Guard records, indicate that the Veteran was treated for cough and sputnum production during and after the year 2000 as well as for bronchitis and/or viral infections in December 2004, February 2006, May 2006, and October 2009.  The May 2011 OMO indicated that the findings suggest the diagnosis of several episodes of acute bronchitis, perhaps precipitated by viral infections.  The OMO explained that acute bronchitis and chronic bronchitis are separate and distinct disorders.  Acute bronchitis is a self-limited inflammation of the airways due to upper airway infections, especially viral infections.  See May 2011 OMO.  Chronic bronchitis is a condition seen in patients with chronic obstructive pulmonary disease that is defined by cough and sputnum production during at least three months in each year during at least two successive years.  Id.  Cigarette smoking is the most common cause of chronic bronchitis.  Id. 

The May 2011 OMO physician acknowledged that VA outpatient treatment records indicate that the Veteran was seen in the emergency room on several occasions with cough and sputnum production associated with manifestations of a likely viral upper respiratory tract infection.  Significantly, his records noted that in some instances, his young children had recently been ill with similar problems.  Further, there was no indication that he was a smoker.  Based on a review of those records, the OMO concluded that the Veteran had several episodes of acute bronchitis, perhaps precipitated by viral infection.  The OMO opined that there was no evidence of chronic bronchitis.  

The OMO physician addressed the notations indicating diagnoses of asthmatic bronchitis and explained that asthmatic bronchitis is the co-occurrence of chronic bronchitis and asthma occurring at the same time in cigarette smoking patients with chronic bronchitis.  Further, the OMO physician instructed that chronic bronchitis and asthma are both are very common.  Therefore, it is not surprising that they would co-occur occasionally in the same patient.  The OMO physician went on to say that because there was no evidence that the Veteran here ever had chronic bronchitis, the use of the term asthmatic bronchitis was incorrect and should not be applied to the Veteran.  

Likewise, the May 2011 OMO determined that there is no diagnosis of chronic pneumonia.  The Veteran was diagnosed with pneumonia that was found to be incurred in the line of duty, in June 2000.  However, upon review of the treatment records, the May 2011 OMO found that the Veteran likely had acute, community-acquired pneumonia.  Acute, community-acquired pneumonia generally requires the presence of relatively acute symptoms of cough and sputnum production, as well as an infiltrate on chest X-ray and an elevated white blood cell count.  In this case, the Veteran's chest X-ray in June 2000 was described as showing a retrocardiac (i.e., left-sided) infiltrate, and he had the appropriate symptoms as well as an elevated white blood cell count.  The May 2011 OMO noted that most forms of acute community-acquired pneumonia resolve relatively rapidly when treated with antibiotics, as was done here.  There is no evidence that the Veteran developed any form of more chronic pneumonia.  In fact, a VA chest x-ray dated in April 2003 indicated no abnormal air space opacity.  

It is undisputed that in September 2002, the Veteran was "medically disqualified" from service based on pneumonia and bronchospasm; however the May 2011 OMO opined that based on the X-ray evidence and treatment records noted above, there was no evidence that the Veteran had pneumonia in September 2002.  Rather, as noted above, the OMO physician opined that the Veteran's symptoms were likely chronic asthma.   

The Board assigns the May 2011 OMO a high probative value and finds that the Veteran has not had diagnoses, at any time on appeal, of chronic bronchitis or chronic pneumonia.  

The Board has also considered the Veteran's statements that he believes he had chronic bronchitis and chronic pneumonia and should be service connected for those disorders.  And further, the Veteran's statements that he had continuous symptoms of respiratory disorders and should be service connected on the basis of continuity of symptomatology. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board observes that the Veteran is competent to report symptoms such as coughing and sputnum production as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).    

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his coughing and sputnum production symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because coughing and sputnum production may be linked to a variety of respiratory disorders, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his coughing and sputnum production symptoms are found to lack competency.

In the present case, the medical evidence of record shows that the Veteran's symptoms are a product of chronic asthma, not chronic bronchitis or chronic pneumonia.  Further, as is addressed below, service connection based on continuity of symptomatology since the June 2000 pneumonia episode, under any named respiratory disorder, is not warranted. 

Based on the foregoing, the Board finds that current diagnoses of the claimed bronchitis and pneumonia disorders have not been established, either through medical evidence or through the Veteran's lay statements.  Therefore, service connection is not warranted for chronic bronchitis or chronic pneumonia. 

      b.  Chronic Asthma

As noted above, upon review of the treatment records and X-ray evidence, the May 2011 OMO physician determined that the Veteran's symptoms including recurrent episodes of cough, sputnum production, and shortness of breath as well as spirometric evidence of airflow obstruction on the pulmonary function testing findings indicate a diagnosis of chronic asthma, not chronic bronchitis or chronic pneumonia.  Thus, regarding the claim for chronic asthma, Shedden element (1) has been met.  

As noted above, it is undisputed that the Veteran was diagnosed with pneumonia during a period of ACDUTRA in June 2000.  Therefore, Shedden element (2) has been met. 

The Board has considered the Veteran's statements that he had continuous symptoms of coughing and sputnum production since his diagnosis of pneumonia in June 2000.  As noted above, he is competent to report symptoms such as coughing, sputnum production, and shortness of breath, as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Specifically, the record indicates that he reported that his symptoms occurred a couple of times per year, not on a continuous basis.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran).  Therefore, the Board places a low probative value on the Veteran's lay statements regarding continuity of symptomatology.  

Next, the Veteran claims that his chronic asthma is related to his diagnosis of pneumonia during a period of ACDUTRA in June 2000.  While the May 2011 OMO physician acknowledged that viral infections can trigger asthma exacerbations in patients with preexisting asthma, there is "less good evidence" that viral infections can cause asthma.  As noted above, there is no clear and unmistakeable evidence that the Veteran had asthma prior to the June 2000 pneumonia diagnosis.  Therefore, the question of whether any preexisting asthma disorder was permanently aggravated by the June 2000 pneumonia, is not at issue.  Ultimately, the May 2011 OMO physician opined that it is unlikely that the pneumonia of June 2000 was the cause of the Veteran's chronic asthma.  The Board places a high probative value on the May 2011 OMO opinion. 

Further, VA outpatient treatment records do not indicate a relationship to service.  The Board acknowledges the May 2003 outpatient treatment record indicating an in-service diagnosis of asthma in 2000 as well as a November 2007 outpatient treatment record indicating a diagnosis in service.  However, a review of the service treatment records does not indicate a diagnosis during a period of active duty or ACDUTRA.  As noted above, in order to be service-connected for any diagnosis during a period of INACDUTRA, the Veteran must have been disabled due to an injury, an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  As an injury, an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA are not at issue here, any diagnosis during a period of INACDUTRA does not warrant service connection.  Notably, the only diagnosis during a period of INACDUTRA was in January 2000 for a viral upper respiratory infection. 

The Board has considered the Veteran's statements that his chronic asthma is medically related to his pneumonia in service.  However, as noted above, the Board finds that he is not competent to diagnose the etiology of his chronic asthma.  See Jandreau, 492 F.3d at 1377 at n.4.  Because coughing and sputnum production may be linked to a variety of respiratory disorders, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his chronic asthma are found to lack competency.  

In any event, the Board finds that the Veteran's lay statements are outweighed by the May 2011 OMO noted above. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.


ORDER

Service connection for a chronic bronchitis disorder is denied. 

Service connection for a chronic pneumonia disorder is denied.

Service connection for a chronic asthma disorder is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


